Citation Nr: 0109494	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 21,1996, 
for a 70 percent schedular disability rating and a total 
disability rating based on individual unemployability (TDIU) 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran had active duty from September 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision granted entitlement 
to service connection for PTSD and assigned a 30 percent 
disability rating.  

In February 1994, the veteran submitted a statement asserting 
entitlement to an increased rating.  The veteran noted that 
he had been seeking treatment for the condition at the VA 
Medical Center (VAMC) in Loma Linda, California, since 
February 1992.  He asserted that his condition had worsened 
to a degree that he was often non-functional.  While this 
statement is not a crystal clear statement of disagreement 
with May 1993 rating decision, given that it was received 
within the requisite one period for initiating an appeal, see 
38 C.F.R. § 20.302 (1992), that it generally expresses 
disagreement with the recently adjudicated 30 percent rating, 
see 38 C.F.R. § 20.201 (1992); Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (claimant not required to express intent to 
appeal for valid notice of disagreement), and finally 
construing the veteran's submissions in a light most 
favorable to the veteran, the Board finds that the veteran 
submitted an adequate notice of disagreement with May 1993 
rating decision granting service connection and assigning a 
30 percent disability rating.  

The Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase. Fenderson v. West, 12 Vet. App. 119 
(1999).  In view of the veteran's disagreement with the 
rating assigned in the initial grant of service connection, 
the record in its entirety is in issue and must be reviewed 
in making a final determination. Id. Further, in cases such 
as this one, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id.

Initial review of the record on appeal indicates, as noted 
above, that the veteran reported to the RO in February 1994 
that he had sought treatment for his condition beginning in 
February 1992.  A portion of the treatment records from that 
period appear to have been submitted in conjunction with 
evidence from the Social Security Administration (SSA), it 
does not appear that all treatment records from the veteran's 
VA treatment during that period have been attached to the 
claims folder.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
November 20, 1991.  After securing the 
necessary release, the RO should obtain 
these records.  In particular the RO must 
insure that all VA treatment records have 
been associated with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record paying particular attention to 
appropriate staged ratings for the 
veteran's PTSD.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





